DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/03/2021 has been entered.  Claims 1-14 remain pending in the application.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Brandon Stallman (Reg. No. 46,468) and Matthew Balint (Reg. No. 61,038) on 12/20/2021.
The following paragraph of the specification has been amended as follows:
The paragraph starting on page 11, line 14: 
The holding device 2 further comprises a wedging ring 29 arranged axially between a portion of the downstream rotor disc 42b and the support element 9. In particular, the wedging ring is mounted axially between the rib 25 and the support element. This wedging ring 29 is configured so as to radially immobilize the first extension 22 on the ferrule 27, under the action of the centrifugal force when the turbine engine is operating. For this, the wedging ring 29 has a substantially truncated cross-section. At least two surfaces of the wedging ring 29 co-operate with corresponding surfaces of the support element 9 and of the disc 42. The wedging ring 29, more specifically illustrated in [[figure]] figures 6 and 8, presents more specifically, a first upstream truncated surface 49, in contact with a second corresponding surface, defined 

The following claims of the application have been amended as follows:
1. (Currently amended) A holding device for holding a centripetal air sampling member for a rotor assembly, the rotor assembly comprising an upstream rotor disc, an adjacent downstream rotor disc, and the centripetal air sampling member, the holding device comprising: 
an annular support element with a longitudinal axis, comprising: 
a housing having a radial axis perpendicular to the longitudinal axis and 
configured to receive the air sampling member along the radial axis,[[:]]
 a first lateral extension extending in a first direction parallel to the 
longitudinal axis, and 
a second lateral extension integral with the downstream rotor disc, 
extending in a second direction parallel to the longitudinal axis, and arranged radially [[externally]] external with respect to the first extension; and 
a wedging ring arranged axially between a portion of the downstream rotor disc and the annular support element, the wedging ring being configured to simultaneously urge, under an action of a centrifugal force, the first extension in radial abutment against 

2. (Currently amended) The holding device according to claim 1, wherein the wedging ring is arranged such that upstream or downstream rotor discs and that under the action of the centrifugal force, the annular support element bears against at least one of the upstream or downstream rotor discs[[,]] without any clearance.

6. (Currently amended) The holding device according to claim 5 [[1]], wherein the locking ring is opened by a slot.

7. (Currently amended) The holding device according to claim 5, wherein the locking ring presents [[a]] an inverted T-shaped cross-section with a first and a second wing and a radial leg.

8. (Currently amended) The holding device according to claim 7, wherein the radial leg of the locking ring is received in a groove formed by a radial arm which protrudes from a lower surface of an axial extension and by a base.

10. (Currently amended) A rotor assembly, comprising: 
the holding device according to claim 1, wherein [[supporting]] the air sampling member is supported axially between the upstream rotor disc and the downstream rotor and wherein the downstream rotor disc comprises a radially inner annular ferrule, the radial annular inner ferrule being defined by the second lateral extension comprising a groove [[receiving]] that receives the first lateral extension of the annular support element.

12. (Currently amended) The rotor assembly according claim 10, wherein the downstream rotor disc comprises a radially outer annular ferrule, coaxial with the radially inner annular ferrule and wherein the radially outer annular ferrule comprises [[comprising]] orifices, the air sampling member being arranged radially below the radially outer annular ferrule.


The above changes to the claims have been made to address claim objections and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the nearest prior art of record is Lueddecke et al. (US 2017/0184118), Hugon et al. (US 2016/0333796), Escure et al. (US 2002/0182059), Bouiller et al. (US 7,390,167), Lund et al. (US 2014/0090397), Bintz et al. (US 2010/0266387), Klutz (US 2007/0258813), Drevs et al. (US 2005/0172640), and Hein et al. (US 2003/0101730).  

Claims 2-14 are allowable due to their dependency on claim 1.  
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        12/21/2021